Citation Nr: 1511114	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-26 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for lumbar spine degenerative disk disease.

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

At the December 2007 VA examination, the Veteran reported that he was currently unemployed.  He reported that he previously worked as a hairdresser but stopped working secondary to his worsening pain in his back and stiffness from prolonged time on his feet.  Under the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), this is construed as raising a claim for TDIU benefits.

In June 2009, the Veteran requested a travel board hearing.  The travel board hearing was scheduled for April 17, 2013 and the Veteran was notified.  The Veteran did not appear for this hearing and has not given a reason for his failure to appear or requested that the hearing be rescheduled.  Accordingly, the Board will proceed with appellate review.  See 38 C.F.R. § 20.704 (d) (2014)

In the February 2015 written brief presentation, it was reported that the Veteran has a neck issue related to an injury in service.  The issue of service connection for a neck disability has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The only post-service VA treatment records contained in the claims file are 2007.  In the Veteran's March 2009 notice of disagreement and June 2010 statement, he requests that the VA acquire medical records from VA Outpatient Clinic in Tallahassee, Florida, the VA Medical Center in Gainesville, Florida, and the VA Medical Center in Lake City.  Although the statement of the case indicates records through 2010 were considered, they are not associated with either the paper or electronic claims file.  They should be obtained.  

As mentioned above, the record raises a claim for entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that the TDIU issue is not fully developed for appellate review, as the Veteran has not been provided with notice of the laws and regulations governing TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU and VA's and the Veteran's responsibilities to provide evidence and information in support of his claim. The Veteran should be provided an appropriate amount of time to respond to this notification.  Associate this notification with the claims folder. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his lumbar spine degenerative disk disease and right and left lower extremity radiculopathy symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.
3.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected lumbar spine degenerative disk disease and radiculopathy of the right and left lower extremities.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment the Veteran identifies, but in any case, the Veteran's VA treatment records from the VA Outpatient Clinic in Tallahassee, Florida, the VA Medical Center in Gainesville, Florida, and the VA Medical Center in Lake City should be associated with the Veteran's paper and/or electronic claims file.  

4.  After obtaining the outstanding treatment records and undertaking any additional development as may be indicated upon review of the additional evidence, including conducting any examinations, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




